DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 1-16 have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2008/0197680).  Chuang discloses a saddle shell (fig. 2: 14), a saddle frame (fig. 2: 11) connected with a lower side of the saddle shell, and a saddle pad arranged on an upper side of the saddle shell, the saddle pad comprising at least two pad elements, wherein an inner pad element (fig. 2: 20) is enclosed at least in part by an outer pad element (fig. 2: 12, 13), wherein the inner pad element is arranged in a seat region of the bicycle saddle, wherein a lower side of the inner pad element is in surface contact with the upper side of the saddle shell, and wherein a rear region of the inner pad element is not enclosed by an outer pad element (the upper surface of 20 including the rear portion of the upper surface is not enclosed by the outer pad).
As concerns claim 2, Chuang discloses wherein the inner pad element is arranged on the upper side of the saddle shell (as shown in fig. 2). 
As concerns claim 3, Chuang discloses wherein the inner pad element comprises at least one retaining protrusion (fig. 2: 25) extending into a recess (fig. 2: 15) of the saddle shell.
As concerns claim 4, Chuang discloses wherein the recess (fig. 2: 15) is formed as a passage opening in the saddle shell.
As concerns claim 5, Chuang discloses wherein the retaining protrusion extends through the passage opening (as shown in fig. 3).
As concerns claim 8, Chuang discloses wherein the inner pad element is arranged in a center region of the bicycle saddle (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Sam et al. (US 2014/0054937) (“Sam”).  Chuang does not expressly teach the composition of foam padding 12, 13.  However, Sam teaches wherein an outer pad 3 for a bicycle saddle is made from PU foam (paragraph 0049).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to construct the outer pad from PU in order to provide the desired comfort to the user.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sam et al. (US 2014/0054937) (“Sam”) in view of Yu (US 2016/0325800).  Sam teaches a bicycle saddle comprising a saddle shell (fig. 3: 2), a saddle frame (shown in fig. 3 and discussed as connected to 2 in paragraph 0045) connected with a lower side of the saddle shell, and a saddle pad arranged on an upper side of the saddle shell, the saddle pad comprising at least two pad elements (fig. 1: 3, 4), wherein at least one of the pad elements comprises a foamable material (4 is made from polyurethane foam; paragraph 0064).  Sam teaches wherein the outer pad 3 is made from foam also (paragraph 0049), but not wherein the pad is made from TPU, EVA, EPP, TPE, or EPE.  However, Yu teaches making a main bicycle seat pad from EVA or EPE (paragraph 0004).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to construct the main pad from EVA or EPE in order to provide the desired comfort to the user. 

Allowable Subject Matter
Claims 6, 7, 9, 10, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Chuang, Sam and Yu fail to teach wherein the retaining protrusion has at least one extension configured to fix the inner pad element on the saddle shell; wherein the inner pad element is arranged in the seat and center region of the saddle, wherein the rear region of the inner pad element is arranged on a rear side of the saddle shell, wherein the inner pad element comprises at least one of TPU, EVA, EPP, TPE or EPE, or wherein at least one pad comprises TPU, EVA, EPP, TPE or EPE and at least one pad is made of foam. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636